Case o-lo-//lys-reg VOoCo/f Filed Vo/fQorceO Entered O5/O0/2U 14.24. 1lo

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

x
In re:
Case No. 8-18-77193-reg
Deirdre Ventura Chapter: 11 [XJ
Debtor(s)
X
AFFIDAVIT PURSUANT TO E.D.N.Y. LBR 1009-1(a)

Deirdre Ventura , undersigned debtor herein, swears as follows:
1. Debtor filed a petition under chapter !! [lor the Bankruptcy Code on October 24, 2018
2. Filed herewith is an amendment to_the Voluntary Petition [indicate list(s), schedule(s) or

 

statement(s) being amended] previously filed herein.

3. Annexed hereto is a listing setting forth the specific additions or corrections to, or deletions from, the
affected list(s), schedule(s) or statement(s). The nature of the change (addition, deletion or correction) is
indicated for each creditor or item listed.

4. [Uf creditor records have been added or deleted, or mailing addresses corrected) An amended mailing
matrix is annexed hereto, reflecting only changes adding or deleting as have been referred to above.

Dated:March 6, 2020

 

/s/ Deirdre Ventura

 

 

 

(Signature of Debtor)
Sworn to before me this 6th
day of_March 170". SARAH M. KEENAN
NOTARY PUBLIC, STATE OF NEW YORK
NO, 4865972
/s/ Sarah M. Keenan Qualified in Suffolk County
Notary Public, State of New York Commission Expires July 7, 2022

 

 

 

Reminder: No amendment of schedules is effective until proof of service in accordance with E.D.N.Y. LBR 1009-1(b) has
been filed with the Court.

If this amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension of the time within which any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. This motion will be deemed granted without a
hearing if no objection is filed with the Court and served on debtor within 14 days following filing of proof of service of this
affidavit, all attachments and the amended schedules in accordance with EDNY LBR 1009-1.

USBC-63 Rev. 12/16
Case o-Llo-//1lys-reg VOC of

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Filed Os/0O/20 Entered Os/Q0/20 14724715

 

In Re:

Deirdre Ventura,

Debtors.

Chapter 11

Case No. 8-18-77193-reg

 

STATEMENT OF CHANGES TO VOLUNTARY PETITION

The Debtor is amending her petition to make a retroactive election under Subchapter V of
Chapter 11, the small business provisions adopted by the Small Business Reorganization Act of

2019.
Case o-Lo-f /195-reg

Fill in this information to identify your. case:

 

United States Bankruptcy Court for the:

Eastern District of New York

Case number (if known, _ 8-18-7798

|
i
|
|
i
i
i
i
i

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

Chapter you are filing under:
Cl Chapter 7

Chapter 11
[_] Chapter 12
[1 Chapter 13

DOocof Filed O0s/O00/20 Entered Vo/Q0/20 14724715

DY] check if this is an
amended filing

02/20

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

identify Yourself

1. Your full name

About Debtor 1:

Write the name that is on your

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

identification to your meeting
with the trustee.

Suffix (Sr., Jr. Hh ID

government-issued picture Deirdre -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture Ventura

Last name Last name

Suffix (Sr., Jr. H, 1H)

 

2. All other names you
have used in the last 8
years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal OR
Individual Taxpayer
Identification number
(ITIN)

 

XX | Ke
OR
Ox. - x -

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy

page 1
Case o-lo-f//lys-reg VOC of FIIEG Vs/Q0/20

entered Qs/Q0/20 14724715

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

[v |! have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

C]i have not used any business names or EINs.

 

Business name

 

Business name

 

Business name

 

Business name

 

 

EIN

EIN

 

 

EIN

EIN

 

5. Where you live

253 Harbor Road

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Cold Spring Harbor NY 11724

City State ZIP Code City State ZIP Code
SUFFOLK

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

CJ | have another reason. Explain.

(See 28 U.S.C. § 1408.)

[] over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

C] | have another reason. Expiain.

(See 28 U.S.C. § 1408.)

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case o-lo-//lys-reg VOoCo/f Filed Vo/fQorceO Entered O5/O0/2U 14.24. 1lo

part 2: | Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.

C) Chapter 7

Chapter 11
J Chapter 12
| Chapter 13

8. How you will pay the fee i will pay the entire fee when | file my petition. Please check with the clerk’s office in your

9. Have you filed for [ho

bankruptcy within the
last 8 years?

to. Are any bankruptcy

cases pending or being
filed by a spouse who is [_]yes.
not filing this case with

11.

you, or by a business

partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

["]i need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

Cr request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

Ves. District Central Islip When 02/06/2014 Case number 14-70473

 

 

 

 

District Central Islip when 01/18/2013 case number 13-70280
District When Case number
No

 

 

 

 

Debtor Relationship to you

District When Case number, if known,
Debtor Relationship to you

District When Case number, if known

[V]No. Go to line 12.

[_lves. Has your landlord obtained an eviction judgment against you?

[INo. Go to line 12.

[_lyes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case o-lo-//lys-reg VOoCo/f Filed Vo/fQorceO Entered O5/O0/2U 14.24. 1lo

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor [¥] No. Go to Part 4.
of any full- or part-time
business? [J yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it

to this petition. City State ZIP Code

 

Name of business, if any

 

Number Street

 

 

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
C Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C] Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

C None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a smal! business debtor so that it
Chapter 11 of the can set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

Bankruptcy Code and : :
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
1?
debto CJNo. 1 am not filing under Chapter 11.
For a definition of small
business debtor, see [JNo. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Clyes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code, and | do not choose fo proceed under Subchapter V of Chapter 11.

[/lyes. | am filing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

part 4: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any [No
property that poses or is
alleged to pose a threat (ves. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any

Ero at needs If immediate attention is needed, why is it needed?

For example, do you own
perishable goods, or livestock
that must be fed, or a building

that needs urgent repairs?
9 p Where is the property?

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
Case o-lo-//lys-reg VOoCo/f Filed Vo/fQorceO Entered O5/O0/2U 14.24. 1lo

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cc] | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C] | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

[] | am not required to receive a briefing about

credit counseling because of:

C] Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

[_] visabitity.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C] | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C] | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

EC] lam not required to receive a briefing about

credit counseling because of:

O Incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

[_] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Case o-lo-//lys-reg VOoCo/f Filed Vo/fQorceO Entered O5/O0/2U 14.24. 1lo

| Part 6: | Answer These Questions for Reporting Purposes

. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
[7] No. Go to line 16b.
Cl Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Cl No. Go to line 16c.
Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7? 9 No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after C] Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and [J No
administrative expenses
are paid that funds will be [ves

available for distribution
to unsecured creditors?

 

 

 

 

 

 

 

18. How manycreditorsdo _[Y] 1-49 [] 1,000-5,000 [| 25,001-50,000
you estimate that you [_] 50-99 ] 5,001-10,000 | 50,001-100,000
owe? ["] 100-199 ] 10,001-25,000 [| More than 100,000
[_] 200-999
19. How much do you [_] s0-$50,000 [| $1,000,001-$140 million [_] $500,000,001-$1 billion
estimate your assets to —[_] $50,001-$100,000 [} $10,000,001-$50 million [_] $1,000,000,001-$10 billion
be worth? [_] $100,001-$500,000 |] $50,000,001-$100 million | $10,000,000,001-$50 billion
$500,001-$1 million |] $100,000,001-$500 million [| More than $50 billion
20. How much do you [_] $0-$50,000 /] $1,000,001-$10 million | $500,000,001-$1 billion
estimate your liabilities — [__] $50,001-$100,000 [_] $10,000,001-$50 million | $1,000,000,001-$10 billion
to be? [_] $100,001-$500,000 [| $50,000,001-$100 million | $10,000,000,001-$50 billion
[_] $500,001-$1 million |] $100,000,001-$500 million [_] More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

X /s/ Deirdre Ventura x
Signature of Debtor 1 Signature of Debtor 2
Executed on 03/06/2020 Executed on

MM / DD /YYYY MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case o-lo-//lys-reg VOoCo/f Filed Vo/fQorceO Entered O5/O0/2U 14.24. 1lo

F tt if |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
or your attorney, If you are 4, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. SX /s/ Sarah Keenan Date 03/06/2020
Signature of Attorney for Debtor MM / DD /YYYY

Sarah Keenan
Printed name

Sferrazza & Keenan PLLC
Firm name

532 Broadhollow Rd. Ste. 111
Number Street

 

 

 

 

Melville NY 11747
City State ZIP Code
Contact phone (631 ) 753-4400 Email address sally@skpllc.com

1960509 NY
Bar number State

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case o-Llo-//1lys-reg VOC of

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

Filed Os/0O/20 Entered Os/Q0/20 14724715

 

In re:
Deirdre Ventura,

Debtor.

Chapter 11

Case No. 8-18-77193-reg

AFFIRMATION OF SERVICE

 

|, Sarah M. Keenan, an attorney duly admitted to practice law before the Courts of
the State of New York, do hereby affirm under penalty of perjury as follows:

On March 6, 2020, | served the attached Affidavit Pursuant to E.D.N.Y. LBR 1009-
1(a) via ECF or by mailing a copy of same, postage prepaid, to those parties on the list below:

Dated: Melville, New York
March 6, 2020

See Attached List

s/Sarah M. Keenan

Sferrazza & Keenan PLLC
532 Broadhollow Road
Suite 111

Melville, NY 11747

(631) 753-4400
sally@skplic.com
Case o-lo-//lys-reg VOoCo/f Filed Vo/fQorceO Entered O5/O0/2U 14.24. 1lo

Service by ECF

Bonnie Pollack on behalf of Gregory Funding
bpollack@cullenanddykman.com

Matthew G Roseman on behalf of Gregory Funding
mroseman@cullenanddykman.com

Service by First Class Mail

Amalgamated Bank of Chicago
PO Box A3939
Chicago, IL 60690

Capital One Auto Finance, a division of Capital One, N.A. Department
AIS Portfolio Services, LP

4515 N Santa Fe Ave. Dept. APS

Oklahoma City, OK 73118-7919

Capital One Bank (USA), N.A.
By Infosource as Agent

PO Box 71083

Charlotte , NC 28272-1083

Internal Revenue Service
PO Box 7346
Philadelphia, Pennsylvania 19101

Peter T. Roach & Associates, PC
6901 Jericho Turnpike

Suite 240

Syosset, NY 11791-4420

Suffolk County

Ester Bivona-Tax Receiver
100 Main St.

Huntingon, NY 11743

Office of the United States Trustee
Long Island Federal Courthouse
560 Federal Plaza — Room 560
Central Islip, NY 11722-4437
